Citation Nr: 0112266	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-24 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for anterior cruciate tear, right knee, with total knee 
arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran, who was born in August 1931, had active service 
from May 1957 to September 1962.  

A 30 percent schedular rating was in effect for anterior 
cruciate ligament tear from May 1, 1990, until March 10, 
1997, when a temporary total rating was assigned following 
the veteran's right total knee arthroplasty.  In January 1998 
the veteran claimed that his residuals of multiple surgeries 
warranted an increased disability rating.  The total rating 
continued in effect during his post surgical convalescence 
until May 1, 1998, when a 30 percent schedular rating was 
again assigned.  After the Department of Veterans Affairs 
(VA) regional office (RO) continued the 30 percent disability 
evaluation by a rating decision in September 1998, the 
veteran responded in February 1999 that higher compensation 
was warranted for the right knee disability.  During October 
1999, the veteran filed a notice of disagreement with action 
to continue the 30 percent rating, the RO furnished him a 
statement of the case, and he submitted his appeal to the 
Board of Veterans' Appeals (Board) on VA Form 9.  

By written communication and hearing testimony in March 2000, 
the veteran withdrew his appeal regarding the evaluation of 
his service-connected left knee disability.  

Additional evidence was received at the RO by mail in March 
2001, and was then forwarded to the Board and associated with 
the veteran's claims folder.  The RO has not reviewed the 
veteran's claim subsequent to the receipt of this evidence, 
and the veteran has not submitted a waiver of this review.  
However, the evidence consists of VA X-ray films of the 
veteran's knees obtained in April 2000, as well as a report 
of this study.  A copy of the April 2000 X-ray study report 
was considered by the RO in May 2000, and is already 
contained in the claims folder.  Therefore, a waiver of 
review by the RO from the veteran is not required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran underwent successful total right knee 
arthroplasty in March 1997.  

3.  The evidence reflects that the veteran experiences 
discomfort with residual weakness and swelling on use, but 
painful motion, weakness, swelling or other symptoms that 
produce severe functional impairment are not demonstrated.  

4.  Functional impairment that is equivalent to non-union 
with loose motion, ankylosis at any angle, or limitation of 
motion reflecting severe disability is not demonstrated.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for anterior cruciate tear, right knee, with total knee 
arthroplasty, have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5055, 5256, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Medical records from the Mayo Clinic reflect that the veteran 
underwent revision of total right knee arthroplasty in March 
1997.  Postoperative x-rays showed satisfactory position of 
components.  The veteran's condition on discharge was termed 
excellent with functional status limited by gait aids, and 
his return to work to be determined by his physician.  

The report of the veteran's examination by the VA in July 
1998 reflects that the veteran did not have an unsteady gait; 
that he walked evenly; that there was no swelling or pain on 
palpation of the knee joint; that there was no complaint of 
pain on palpation of the medial lateral menisci; that all 
knee ligaments were intact; and that range of motion was 
relatively good.  The examiner commented that there was a 
visible flexion contracture in the right leg at 15 degrees 
which meant that extension was -15 degrees.  Flexion was to 
110 degrees.  There was a little bit of crepitus on range of 
motion, but there was no pain and no guarding.  The 
assessment was right knee pain with activity, and status post 
five knee procedures with the last in March 1997.  

The veteran testified during a hearing at the RO in March 
2000 that his July 1998 examination was inadequate and that 
he would be willing to report for another examination; that 
he had terminated his career as an orthopedic surgeon due to 
discomfort in his right knee following multiple surgical 
procedures on the knee; and that he experienced stiffness in 
the knee, but that he actually had very little pain.  The 
veteran testified that the primary reason he believed that he 
was entitled to greater disability compensation was that his 
surgery had been a "revision knee" which is very different 
from that of a typical total knee replacement, and this has 
resulted in a substantial amount of bone loss as evidenced by 
his X-rays.  See Transcript. 

The report of the veteran's VA medical examination in April 
2000 reflects that the veteran's claims folder had been 
reviewed and that he gave a history consistent with the 
records.  The veteran, who is a retired orthopedic surgeon, 
had had a total of five knee surgeries performed on his right 
knee, with the total knee replacement necessitated by severe 
degenerative arthritis.  He had had no medical care for his 
right knee in the past twelve months.  He was on no over-the-
counter or prescription medication for his right knee.  The 
knee was described as being unchanged since the VA 
examination of July 1998 with no serious injury or surgery 
since that examination.  The veteran reported daily, 
nonconstant (intermittent) pain in the right knee.  He did 
not utilize a brace, crutches, walker, wheelchair, orthotic, 
or prosthetic device other than using a cane once a month.  
When he experienced pain, he described it as a throbbing, 
sometimes stabbing, sensation usually in the medial and 
anterior knee compartments.  On a scale of 1 to 10, with 0 
being no pain and 10 being postoperative pain, the veteran 
described his pain as being 3/10.  The veteran reported that 
his knee had given out causing him to fall on one to two 
occasions in the past several months.  This reportedly 
occurred two or more times per year.  The veteran did not 
describe any constitutional signs or symptoms consistent with 
migratory inflammatory arthritis secondary to the right knee, 
but reported a feeling of looseness in the right knee 
prosthesis.  

On examination, the veteran did not describe any periods of 
flare-up of the right knee, and the examiner did not 
visualize any during the examination.  This resulted in the 
examiner's comment of an inability to state with any medical 
certainty what changes in functional limitation the veteran 
would have during a period of flare-up, if one were to occur.  
The veteran reported that his daily activities were impaired 
due to his right knee with almost an impossibility of walking 
on uneven ground and severe difficulty walking down stairs.  
He no longer engaged in any exertional or sporting activities 
due to his knee.  

The veteran underwent repetitive range of motion testing 
during the examination with an initial range of 4 degrees 
extension to 88 degrees of flexion, and on the fifth test 2 
degrees extension and 95 degrees of flexion.  There were 
multiple well healed, nontender surgical scars on the knee.  
Functional limitations were deemed by the examiner to be for 
the veteran to limit carrying to less than 25 pounds, and to 
limit pushing or pulling to less than 45 pounds.  The 
following activities were deemed precluded: Climbing, 
balancing, working high places, walking on uneven terrain, 
climbing ladders, kneeling, crouching, squatting, crawling, 
standing longer than 45 minutes, sitting longer than 30 
minutes, or walking more than 2 miles.  It was indicated that 
outside work, work in extreme cold, and work in an 
environment where there were sudden temperature changes, or 
in humid or wet conditions, were to be avoided.  

On examination, there was no abnormal varus angulation 
present.  The right leg length was 92.4 centimeters (cm) 
compared to 92 cm on the left.  Repetitive range of motion 
testing produced quadriceps fatigability.  There was 
quadriceps atrophy present.  The right knee measured 45.4 cm 
compared to 44 cm on the left.  The calves were symmetrical.  
There was objective evidence of pain with manipulation of the 
knee, which was manifested by the veteran's facial grimacing, 
guarding and apprehension.  The gait was antalgic.  There was 
significant deformity and effusion present.  No true 
ankylosis or evidence of inflammatory arthritis was 
demonstrated.  Examination for stability showed a significant 
drawer sign of greater than 1.5 centimeters.  There was a 
medial and lateral click on testing for meniscus instability.  
There was no Lachman's sign present.  The ligaments were 
intact.  There was no evidence of loosening of the 
prosthesis.  Stability was present and there was no history 
of recent loosening on examination or by history.  

X-rays in April 2000 revealed postoperative knee arthroplasty 
with satisfactory positioning of the tibial and femoral 
components of the prosthesis with no evidence to suggest 
loosening.  Calcific densities were seen in the posterior 
aspect of the joint.  There was a mild deformity of the head 
of the right fibula.  Mild bone demineralization was seen.  
The impression was satisfactory appearance of bilateral knee 
arthroplasty.  

The diagnoses based on the VA examination were residuals, 
multiple knee surgeries of the right knee with severe 
degenerative arthritis, anterior cruciate ligament tear, and 
medial meniscus abnormality, status post right total knee 
arthroplasty, with residuals as described and radiographs 
reflecting degenerative changes with no evidence of 
replacement loosening.  


II.  Legal Analysis

During the pendency of this matter, effective November 20, 
2000, a new law was promulgated, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which, in effect, amends the law relating to the 
duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
benefits.  The law also eliminated, in essence, the need to 
establish that a claim was well grounded.  The law applies to 
all claims such as this one that were pending on the date of 
enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist veterans with their claims.  

Here, all records identified and available that are relevant 
to the issue on appeal have been obtained.  The file contains 
extensive medical findings, especially as the result of the 
April 2000 examination.  Furthermore, the veteran has 
presented extensive pertinent testimony during a hearing at 
the RO.  The Board concludes that the veteran has been 
afforded every administrative consideration regarding his 
claim and that the Board's adjudication of this issue may 
proceed.  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, all pertinent 
evidence in the appeal period will be considered.  The 
comprehensive examination report of April 2000 is considered 
to contain all necessary evidence to equitably decide the 
appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of joint pain could significantly limit functional ability 
during flare-ups or when the joint was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

The veteran was properly awarded a temporary total rating 
from March 10, 1997, until May 1, 1998, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (or DC) 5055.  DC 5055 for knee 
replacement provides that a 100 percent rating applies for 
one year following implantation of the prosthesis.  Following 
the one-year period, a 60 percent rating applies if the 
replacement resulted in chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
If the implantation resulted in intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability is to be rated by analogy to Diagnostic Codes 
5256, 5261, or 5262. A minimum rating of 30 percent applies 
to any knee replacement. 38 C.F.R. § 4.71a, DC 5055 (2000).  

DC 5256 is not for application here as no ankylosis has been 
demonstrated on examination.  Similarly, DC 5261 for 
limitation of extension of the leg is also not for 
application as sufficient limitation of extension to warrant 
a rating in excess of 30 percent has not been demonstrated.  
Finally, DC 5262, for impairment of the tibia and fibula is 
not for application as no nonunion, or malunion of the tibia 
and fibula, with loose motion, requiring a brace, has been 
demonstrated on examination.  The veteran has indicated that 
he does not use any assistive device other than a cane, and 
then that only once a month.  The extremely isolated use of a 
cane is apparently for instability, not loose motion, as the 
most recent X-rays showed no loosening of the knee 
replacement.  

To summarize, the appellant contends that the current 30 
percent disabling rating is not sufficient to compensate him 
for the amount of right knee disability that he experiences.  
However, his own hearing testimony is that he experiences 
what he terms discomfort in his right knee following multiple 
surgical procedures on the knee.  He further explains that 
although he experiences stiffness in the knee, he actually 
has very little pain.  This observation is further supported 
by the VA examination report of April 2000 which reflects 
that on a scale of 1 to 10, with 0 being no pain and 10 being 
postoperative pain, the veteran describes his pain as 3/10.  
The veteran is a physician and his observations have more 
weight than those of an ordinary lay witness.  Although he 
has concluded that his knee disability in the aggregate is 
much worse than the current rating would indicate, primarily 
because he had to undergo revision of a previous 
arthroplasty, his specific statements regarding 
symptomatology are considered consistent with the findings on 
objective examination by the VA which do not support more 
than a 30 percent rating.  Additional evidence against a 
higher rating includes the radiographic findings refuting the 
existence of any loosening of components or other indicia of 
significant pain or functional impairment.  Although the 
veteran appears firmly convinced that he is entitled to a 
higher disability rating, his own statements and the results 
of the VA examinations indicate no ankylosis, and no 
limitation of motion, degree of pain, or functional 
impairment which would warrant more than a 30 percent rating.  
Knee stability has been demonstrated, and there is no 
evidence of misalignment, malunion, or loosening in either 
the femoral or tibial components.  The clinical findings 
support a conclusion that the knee is now stable status post 
arthroplasty, and that the most appropriate evaluation is 30 
percent and no more under Diagnostic Code 5055.  

The Board has considered the veteran's entitlement to an 
extraschedular evaluation, under the provisions of 38 C.F.R. 
§ 3.321(b)(1), based on the veteran's right knee disability.  
However, other than the total knee replacement surgery, no 
hospitalization for his right knee disorder has been shown 
since 1997, nor does the record show the necessity or 
existence of any regular treatment or medication for right 
knee disability.  Therefore, in light of the above, the 
evidence does not show that the veteran's right knee 
disability has required frequent periods of hospitalization, 
or that it has created marked interference with his 
employment.  Accordingly, the Board finds that the criteria 
for assignment of an extraschedular rating is not warranted 
in this case.  

While the evidence indicates that the veteran has various 
functional limitations associated with his total right knee 
arthroplasty, the overall evidence indicates that the veteran 
has had a good result from arthroplasty revision and that he 
has no significant loss of motion or strength of the right 
knee beyond that contemplated in the criteria for a 30 
percent rating.  Specifically, the consideration of symptoms 
and findings with the provisions of 38 C.F.R. §§ 4.40 and 
4.45 does not indicate the degree of painful motion, weakness 
or other symptoms associated with the total right knee 
arthroplasty that would produce severe functional impairment 
warranting the assignment of a 60 percent rating under 
diagnostic code 5055.  The Board recognizes that the veteran 
has had numerous right knee surgeries and has decided to 
discontinue working.  The medical evidence indicates that he 
has had good results from the total right knee arthroplasty 
in 1997 and that he probably should be able to continue 
working as a physician albeit perhaps not as an orthopedic 
surgeon.  

As the Board concludes that the preponderance of the evidence 
is against a rating in excess of that assigned, the veteran's 
claim for increased compensation beyond the evaluation extant 
does not warrant the application of the reasonable doubt 
doctrine in his favor.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for anterior cruciate tear, right knee, with total knee 
arthroplasty, is denied.  



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

